COOK, Judge
(concurring in part, dissenting in part):
I agree with the determination in note 2 of the principal opinion that the trial judge did not err to accused’s prejudice in allowing trial counsel to introduce, out of regular order, evidence of accused’s previous misconduct. I also agree that the judge should have instructed the court members as to the limited purpose for which the evidence was admitted, but I disagree with the conclusion that the omission was prejudicial to the accused.
In asserting the defense of entrapment, the accused admitted the LSD charge. Consequently, the only issue as to that offense was the accused’s predisposition to commit it. Thus, the only use the court members could possibly have made of the evidence of other misconduct was in regard to that issue; and that is precisely what would have been achieved by the limiting instruction. As to the charge of communicating a threat, the testimony of two Government witnesses compellingly established the commission of the offense; additionally, during his own testimony, the accused admitted utterance of the words, but maintained he was only “running off at the mouth.” That circumstance does not constitute legal justification or excuse for the offense; at best, it seeks to mitigate it. The evidence of guilt, therefore, is so compelling that I have no doubt whatever that the evidence of other misconduct had no impact upon the court members in their deliberations as to this offense. As to the sentence, paragraph 76a (2) of the Manual for Courts-Martial, United States, 1969 (Rev.), authorizes consideration of evidence of other acts of misconduct for the purpose of sentence, “even if it was introduced for a limited purpose before the findings.” That provision has been sustained by this Court. United States v. Worley, 19 U.S.C.M.A. 444, 42 C.M.R. 64 (1970). Accordingly, I would affirm the decision of the United States Army Court of Military Review.